Case 3:17-CV-01183-RDi\/| Document 41 Filed 11/20/18 Page 1 of 1

THE UN|TED STATES D|STR|CT COURT
FOR THE MlDDLE D|STR|CT OF PENNSYLVAN|A

M|CHAEL SEM|AN,

P|aintiff,

v. : 3:17-CV-1183
(JUDGE MAR|AN|)

DEPARTMENT OF M|L|TARY AND
VETERANS’ AFFA|RS - G|NO J.,
MERL| VETERANS CENTER,

Defendant.

ORDER

AND NOW, TH|S MAY OF NOVEMBER, 2018, upon consideration of the
Defendant’s Motion for En|argement of Time to Fi|e a Brief in Support of its motion to
dismiss (the “Motion”) (Doc. 40), |T |S HEREBY ORDERED THAT the Motion is GRANTED
and Defendant shall have until November 21, 2018 to tile a brief in support of its motion to

dismiss (Doc. 36).

 

 

United States District Judge

